Citation Nr: 0336628	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-21 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating for post-traumatic stress 
disorder (PTSD) in excess of 30 percent.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1967 to February 
1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted an original 
disability rating of 30 percent for the veteran's PTSD.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The veteran testified at a hearing before a decision review 
officer at the RO in March 2003.  


REMAND

VA is required to provide specific notice to claimants of the 
evidence needed to substantiate their claims, of what 
evidence the veteran is responsible for obtaining and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  This requirement is not met unless VA can point 
to a specific document in the record that provides the 
necessary notice.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not received this notice with 
respect to his increased rating claim.  

At his hearing the veteran testified that he received monthly 
individual therapy for PTSD at a Vet Center.  While the 
record contains statements from Jack Husted, a social worker 
at the Vet Center there are no treatment records associated 
with the veteran's claims folder.  VA is obligated to obtain 
relevant treatment records.  38 U.S.C.A. § 5103A(b),(c) (West 
2003).  

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran with 
a VCAA notice letter pertaining to his 
claim for a higher initial rating for PTSD 
in accordance with the requirements of 
that act and applicable court decisions.

2.  The RO should obtain records of the 
veteran's treatment for PTSD at the 
Huntington, West Virginia, Vet Center for 
the period from July 2002 to the present.  

3.  If additional records are obtained, 
the RO should refer the claims folder to 
the examiner who conducted the VA 
examination in August 2002, and request 
that the examiner report whether the 
additional records alter the examiner's 
opinion as to the severity of the 
veteran's PTSD.  If the examiner is 
unavailable, another medical professional 
may review the claims folder and express 
an opinion as to the degree of disability 
resulting from PTSD as evidenced by the 
record.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claim.  If the benefits sought continue to 
be denied, the RO should issue a 
supplemental statement of the case.  
Thereafter, if appropriate, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


